DETAILED ACTION
Applicant's amendments and remarks, filed 6/14/21, are fully acknowledged by the Examiner. Currently, claims 1, 3, 13, 21-25, 27-29, 31, 33-38 are pending with claims 39-40 canceled, and claims 1, 31, and 38 amended.  The following is a complete response to the 6/14/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat (US 2009/0030414) in view of Allen (US 2013/0178852), in further view of Aufaure (US 2010/0298865).
Regarding claim 31, Bayat teaches an electrosurgical device comprising:
a.    A distal end (end toward arms 20);
b.    A proximal end (end toward the butt portion 50);
forceps including: a first working arm and a second working arm (first and second jaws 40 as in par. [0062]); and

a flexible hinge section that includes one or more hinges (hinge as in par. [0065] between the arms 20 and handle 10); a rigid stationary section located on the proximal end side of the flexible hinge section (section of 10 between arms 20), a movable section located on the distal end side of the flexible hinge section (arms 20 on either side of 10), and wherein the one or more hinges are a pivot point for the movable section so that the first working arm and the second working arm rotate about (40 pivots along with 20 as 20 is closed, as in par. [0065]).
Bayat teaches a first therapy current to the working arms (bipolar cauterization at the dilation tips 40), and further a c-shape for the working arms, as in at least Fig. 3 with a semi-circular shape.
Bayat is silent regarding a blade electrode; wherein the electrosurgical device is capable of being switched between the first electrical configuration, and a second electrical configuration so that the electrosurgical device delivers a second therapy current through the blade electrode.
However, Allen teaches a knife retractable and deployable from within a tweezer device (Fig. 10, knife 1620 connectable to electrosurgical energy as in par. [0072]), and further teaches activation switches for switching between a monopolar and bipolar mode (par. [0090]).
Aufaure teaches a hinge as part of surgical tweezers with a T shape (Fig. 3 with zones 11a-b as arms of the T, with the space between 12 and 13 as the stem of the T) on an uppermost side of the housing and on a bottom side of the housing (Fig. 3, T shape is visible from a top and bottom direction), the T shape having a slot that extends between the first working arm and a second working arm and a head (11a-b as a head, with the gap between the working arms 12 and 13 as the stem of the T), which is an absence of material between the rigid stationary section and the movable section that extends traverse to the slot (head as the absence of material at 11a-b between a rigid section proximal to the head and the movable section distal to the head).


    PNG
    media_image1.png
    685
    996
    media_image1.png
    Greyscale

Annotated Fig. 1, showing an interpretation of a housing lowermost side.
Regarding claim 34, Bayat teaches wherein the rigid stationary section is free of movement relative to the working arms when the working arms are moved about the one or more hinges (the section of handle 10 that separates 20 and acts as a hinge does not move when the arms 20 deform).
Regarding claim 35, Bayat further teaches wherein only a tip of the first working arm extends beyond the first movable section and only a tip of the second working arm extends beyond the second movable section of the housing (only the working arm tips 44 extend beyond 20 as in Fig. 1).
Regarding claim 36, Bayat teaches wherein the housing is made of an internal housing and an external housing (internal housing 10 housing and external housing 50).
Regarding claim 37, Bayat teaches wherein the housing allows the first working arm and the second working arm to move relative to each other while providing protection for the first working arm, the second working arm, and a central portion of the electrosurgical device (housing 10 of Bayat would allow 40 to move relative to each other to grasp tissue, and protects the interior of 10).
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayat in view of Allen, in view of Aufaure in further view of Dumbauld (US 2007/0078458), hereafter Dumbauld II.
 Regarding claim 33, Bayat does not necessitate the housing is two pieces connected together. However, Dumbauld II teaches a housing of a similar forceps device is two pieces connected together (housing 20 has two pieces 20a-b).
It would have been obvious to one of ordinary skill in the art to modify Bayat such that the housing (10) is two pieces to be able to open the housing to put in components.
Allowable Subject Matter
Claims 1, 3, 13, 21-25, 27-29, and 38 are allowed. The inclusion of allowable subject matter from claim 40 has made allowable claims 1 and 38. 
Response to Arguments
Applicant argues on pages 10-13 to claim 31 that the amendments of an uppermost and lowermost side of the housing overcome the current rejection. However, uppermost and lowermost do not have such a narrow definition such that the same volume highlighted in the annotated Fig. 1 would be unable to read on a lowermost side. For example, uppermost and lowermost sides may refer to the uppermost half of the device defined by a plane through a longitudinal axis through the forceps as the uppermost side, and the other half as the bottommost side.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794